Title: Thomas Hutchinson to ——, 10 December 1768
From: Hutchinson, Thomas
To: 


Dear Sir,
Boston, 10th December 1768.
I am just now informed that a number of the council, perhaps 8 or 10 who live in and near this town, have met together and agreed upon a long address or petition to parliament, and that it will be sent by this ship to Mr. Bollan to be presented. Mr. Danforth who is president of the council told the governor upon enquiry, that it was sent to him to sign, and he supposed the rest of the council who had met together would sign after him in order, but he had since found that they had wrote over his name by order of council, which makes it appear to be an act of council. This may be a low piece of cunning in him, but be it as it may, it’s proper it should be known that the whole is no more than the doings of a part of the council only, although even that is not very material, since, if they had all been present without the governor’s summons the meeting would have been irregular and unconstitutional, and ought to be discountenanced and censured. I suppose there is no instance of the privy council’s meeting and doing business without the king’s presence or special direction, except in committees upon such business as by his majesty’s order has been referr’d to them by an act of council, and I have known no instance here without the governor until within three or four months past. 
I thought it very necessary the circumstances of this proceeding should be known, tho’ if there be no necessity for it, I think it would be best it should not be known that the intelligence comes from me. I am with very great regard, Sir, your most humble and most obedient Servant, 
Tho. Hutchinson.
